Citation Nr: 1221431	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 19, 2004, to December 1, 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the appellant's claim of entitlement to service connection for an adjustment disorder.

In January 2012, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Remand is required to attempt to obtain additional evidence identified by the appellant.

Pursuant to the Board's January 2012 remand, the appellant was afforded an examination for his claim in February 2012.  During the course of the evaluation, the appellant referenced outstanding records pertaining to his claim.  He reported that since discharge he had been diagnosed with schizophrenia, borderline personality disorder, and dementia by various clinicians.  He also stated that he had been psychologically evaluated by St. Anthony's in 2006, hospitalized for four to five days for being suicidal at Gateway Regional Medical Center in 2008, received mental health treatment through the Community Counseling Center in Alton, Illinois from 2008 to January 2012,  and received therapy from a Dr. Braig from 2008 to 2012.  The appellant also indicated that since 2009 he has been in receipt of disability benefits from the Social Security Administration for his mental health.  The VA examiner noted that no private treatment records were made available for her review.  In this regard, the Board notes that review of the claims folder shows that none of these records have been associated with the claims folder and there has been no attempt to obtain these records.  Because VA is on notice that there are records that may be applicable to the appellant's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant and request that he identify all  records pertaining to his acquired psychiatric disability, to include but not exclusive of those from 
St. Anthony's in 2006, Gateway Regional Medical Center in 2008, the Community Counseling Center in Alton, Illinois from 2008 to January 2012,  and Dr. Braig from 2008 to 2012.  Thereafter, take appropriate steps to secure copies of all records identified by the appellant.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Obtain any and all Social Security Administration records concerning the appellant.  Perform all follow up indicated and document negative responses. 

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).
3. Undertake any other development suggested by the results of the development ordered above, to include scheduling a VA examination, if deemed necessary.

4. After completing the above actions, readjudicate the appellant's claim.  If the claim remains denied, provide the appellant with a supplemental statement of the case.  Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


